707 F.2d 435
THURSTON MOTOR LINES, INC., Plaintiff-Appellant,v.JORDAN K. RAND, LTD., Defendant-Appellee.
No. 80-5449.
United States Court of Appeals,Ninth Circuit.
June 1, 1983.

1
Christopher Ashworth, Garfield, Tepper & Ashworth, P.C., Los Angeles, Cal., for plaintiff-appellant.


2
Deborah B. Schwarz, Lipofsky, Lande & Schulman, Los Angeles, Cal., for defendant-appellee.


3
Before CHOY and NELSON, Circuit Judges, and INGRAM,* District Judge.


4
The Supreme Court of the United States --- U.S. ----, 103 S. Ct. 1343, 75 L. Ed. 2d 2600, having reversed the judgment of this court herein 682 F.2d 811, and having remanded the cause to this court,


5
IT IS HEREBY ORDERED that the judgment of the district court is reversed and this cause is remanded to the district court for further proceedings in conformity with the opinion of the Supreme Court in this matter.


6
IT IS ALSO ORDERED that the motion of Appellant Thurston Motor Lines, Inc., that Blackburn Truck Lines, Inc. be substituted in this cause as appellant, is denied without prejudice to consideration of the motion by the district court on remand.



*
 The Honorable William A. Ingram, United States District Judge for the Northern District of California, sitting by designation